United States District Court
Northern District of California

Ul-I>L)Jl\)

\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

MARVIN GLENN HOLLIS,

Case No. 17-00326 BLF (PR)

' Plaintiff,
ORDER REQUESTING MORE

v. INFORMATION FOR DEFENDANT

MCCALL FROM THE OFFICE OF
LEGAL AFFAIRS

NURSE RISENHOOVER, et al.,

Defendants.

 

 

 

 

Plaintiff, a California inmate proceeding pro se, filed a civil rights complaint
pursuant to 42 U.S.C. § 1983 against medical officials at Pelican Bay State Prison
(“PBSP”). On July 27, 2018, the Court issued an order of service directing the Clerk to
mail a Notice of Lawsuit and Request for Waiver of Service of Summons, and Waiver of
Service of Summons to Defendants. (Docket No. 53.) On September 12, 2018, the Office
of Legal Affairs of the California Department of Corrections and Rehabilitation,
(“CDCR”), filed a letter with the Court indicating that Defendant McCall Was “not
currently employed with the Department” and therefore it Was “not authorized to receive
documents on behalf of the party.” (Docket No. 60.) On October 19, 2018, the Court
issued an order directing Plaintiff to provide more information for Defendant McCall.v

(Docket No. 61 .) Plaintiff has filed a notice of information regarding Defendant McCall.

 

United States District Court

Northem District ofCalifomia

\DOO---JO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

 

(Docket No. 64.) Plaintiff provides that Defendant McCall’s first name is Mariposa, and
that Defendant McCall provided PBSP inmates telemedicine/video mental health treatment
services (Id.)

Given the information provided by Plaintiff, and in the interest of justice, the Court
requests the CDCR Office of Legal Affairs to provide the Court with any information
regarding the whereabouts of Defendant McCall. The Court requests notice continuing
that Mariposa McCall Was an employee of CDCR, and if so, any forwarding information
available lf l\/lariposa McCall was not an employee of CDCR but rather a contract
employee, the Court requests the contracting agency’s name and contact information The
Court requests the Office of Legal Affairs to file notification within twenty (28) days
from the date this order is filed.

IT IS SO ORDERED.

Dated: M'g@#{/ EZ/ {EY/K)

 

BETH LAB SO FREEMAN
United States District Judge

Ordcr Req. More lnl`o. Re Del`. McCall
PRO-SE\BLF\CR. l 7\003261~!01[is_moreinfo-req

 

